Title: To James Madison from William C. C. Claiborne, 31 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


31 December 1804, New Orleans. “I inclose for your perusal three Letters which I have lately received from the Officer Commanding at Natchitoches together with Copies of my answers, thereto, Marked No. 1 & 2.
“You discover by these Letters that the late alarm at Natchitoches relative to the Negroes has wholly sub⟨side⟩d⟨,⟩ and also that the Neighbouring Tribes of Indians, manifest the best dispositions towards the United States.”
